DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No CN 2019100872027, filed on 2019/01/29.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claim(s) 1, 3-6, 8-11, and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US Patent/PGPub. No. 20160027396).


 1 (Currently amended), Li et al. teach a display control method ([0017], FIG. 1, i.e. driving method) used to control a display device ([0017], FIG. 1, i.e. display device), wherein the display device (i.e. please see above citation(s)) comprises a plurality of pixels ([0005], FIG. 1, i.e. plurality of pixel units) arranged in multiple rows ([0005], FIG. 1, i.e. rows of gate lines 2) and multiple columns ([0005], FIG. 1, i.e. columns of data lines 1), and the multiple pixel columns (i.e. please see above citation(s)) are connected with (FIG. 1, i.e. as shown by the figure(s)) a plurality of source signal lines ([0005], FIG. 1, i.e. data lines 1) respectively, and pixels of odd-numbered rows ([0005], FIG. 1, i.e. Gate1, 3, 5, 7, …) in the same pixel column ([0005], FIG. 1, i.e. columns: 1st (left most) to 8th (right most); e.g. seventh 7th column) are connected with (FIG. 1, i.e. as shown by the figure(s)) the source signal lines (i.e. please see above citation(s)) on a first side ([0005], FIG. 1, i.e. left side) of the pixel column (i.e. please see above citation(s)), and pixels of even-numbered rows ([0005], FIG. 1, i.e. Gate2, 4, 6, 8, …) in the same pixel column ([0005], FIG. 1, i.e. columns: 1st (left most) to 8th (right most); e.g. eighth 8th column) are connected with (FIG. 1, i.e. as shown by the figure(s)) the source signal lines (i.e. please see above citation(s)) on a second side ([0005], FIG. 1, i.e. right side) of the pixel column opposite ([0005], FIG. 1, i.e. left opposite right) the first side, the display control method (i.e. please see above citation(s)) comprising:
determining ([0005], FIG. 1, i.e. receive data signals) and storing target pixel potential data ([0005], FIG. 1, i.e. data are stored), wherein the target pixel potential data (i.e. please see above citation(s)) comprises a target pixel potential ([0005], FIG. 1, i.e. data signals) for each ([0005], FIG. 1, i.e. odd/even-numbered columns) of the plurality of source signal lines (i.e. please see above citation(s)); and
setting a potential ([0005], FIG. 1, i.e. receive data signals to charge) of each source signal line ([0005], FIG. 1, i.e. each of odd/even-numbered columns) as the target pixel potential corresponding to the source signal line (i.e. please see above citation(s)) in an interval zone ([0018], [0019], FIG. 1, i.e. interval zone of current/next frame and next frame) between two adjacent frames ([0018], [0019], FIG. 1, i.e. current frame and next frame),
wherein determining target pixel potential data comprises:
detecting ([0023], [0024], FIG. 1, i.e. charging) pixel potential data ([0023], [0024], FIG. 1, i.e. data) of a first pixel row ([0005], FIG. 1, i.e. Gate1) in the next frame (i.e. please see above citation(s)), wherein the pixel potential data of the first pixel row (i.e. please see above citation(s)) comprises a pixel potential ([0023], [0024], FIG. 1, i.e. data) of each pixel ([0023], [0024], [0005], FIG. 1, i.e. each of pixel units 1-8) in the first pixel row (i.e. please see above citation(s)); and
setting ([0018], [0019], FIG. 1, i.e. supply data) the pixel potential data of the first pixel row in the next frame as the target pixel potential data (i.e. please see above citation(s)).
Regarding Claim 3 (Original), Li et al. teach the method of claim 1, wherein determining target pixel potential data (i.e. please see above citation(s)) comprises:
setting a pixel potential ([0018], [0019], FIG. 1, i.e. supply data) corresponding to a target gray scale ([0059], FIG. 1, i.e. bright and dark (brightness)) as the target pixel potential data (i.e. please see above citation(s)).
Regarding Claim 4 (Original), Li et al. teach the method of claim 1, wherein setting a potential of each source signal line as the target pixel potential corresponding to the source signal line (i.e. please see above citation(s)) comprises:
directly setting ([0018], [0019], FIG. 1, i.e. supply data) a potential ([0005], FIG. 1, i.e. receive data signals to charge) of each of the plurality of source signal lines as the target pixel potential corresponding to the source signal line (i.e. please see above citation(s)); or
gradually setting a potential of each of the plurality of source signal lines as the target pixel potential corresponding to the source signal line in a stepped adjustment mode (i.e. alternative limitation(s) omitted).
Regarding Claim 5 (Original), Li et al. teach the method of claim 1, wherein setting a potential of each source signal line as the target pixel potential corresponding to the source signal line in an interval zone between two adjacent frames (i.e. alternative limitation(s) omitted) comprises:
in an interval zone ([0005], FIG. 1, i.e. first to second scanning periods) between two adjacent frames ([0018], [0019], FIG. 1, i.e. current frame and next frame), setting ([0018], [0019], FIG. 1, i.e. supply data) a potential ([0005], FIG. 1, i.e. receive data signals to charge) of each source signal line ([0005], FIG. 1, i.e. each of odd/even-numbered columns) as the target pixel potential corresponding to the source signal line (i.e. please see above citation(s)) after a polarity reversal ([0005], FIG. 1, i.e. changed from a positive polarity to a negative polarity) of each pixel in the display device (i.e. please see above citation(s)).
Regarding Claim 6 (Currently amended), Li et al. teach a display control apparatus ([0005], FIG. 1, i.e. crystal display panel) of a display device ([0017], FIG. 1, i.e. display device), wherein the display device (i.e. please see above citation(s)) comprises a plurality of pixels ([0005], FIG. 1, i.e. plurality of pixel units) arranged in multiple rows ([0005], FIG. 1, i.e. rows of gate lines 2) and multiple columns ([0005], FIG. 1, i.e. columns of data lines 1), and the multiple pixel columns (i.e. please see above citation(s)) are connected with (FIG. 1, i.e. as shown by the figure(s)) a plurality of source signal lines ([0005], FIG. 1, i.e. data lines 1) respectively, and pixels of odd-numbered rows ([0005], FIG. 1, i.e. Gate1, 3, 5, 7, …) in the same pixel column ([0005], FIG. 1, i.e. columns: 1st (left most) to 8th (right most); e.g. seventh 7th column) are connected with (FIG. 1, i.e. as shown by the figure(s)) the source signal lines (i.e. please see above citation(s)) on a first side ([0005], FIG. 1, i.e. left side) of the pixel column (i.e. please see above citation(s)), and pixels of even-numbered rows ([0005], FIG. 1, i.e. Gate2, 4, 6, 8, …) in the same pixel column ([0005], FIG. 1, i.e. columns: 1st (left most) to 8th (right most); e.g. eighth 8th column) are connected with (FIG. 1, i.e. as shown by the figure(s)) the source signal lines (i.e. please see above citation(s)) on a second side ([0005], FIG. 1, i.e. right side) of the pixel column opposite ([0005], FIG. 1, i.e. left opposite right) the first side, the display control apparatus (i.e. please see above citation(s)) comprising a timing controller ([0008], FIG. 1, i.e. control unit) and a storage unit ([0005], FIG. 1, i.e. data are “stored” would have storage unit), wherein
the timing controller (i.e. please see above citation(s)) is configured for:
determining ([0005], FIG. 1, i.e. receive data signals) target pixel potential data ([0005], FIG. 1, i.e. data) and storing ([0005], FIG. 1, i.e. data are stored) the target pixel potential data in the storage unit, wherein the target pixel potential data (i.e. please see above citation(s)) comprises a target pixel potential ([0005], FIG. 1, i.e. data are stored) for each ([0005], FIG. 1, i.e. odd/even-numbered columns) of the plurality of source signal lines (i.e. please see above citation(s)), and
setting a potential ([0005], FIG. 1, i.e. receive data signals to charge) of each source signal line ([0005], FIG. 1, i.e. each of odd/even-numbered columns) as the target pixel potential corresponding to the source signal line (i.e. please see above citation(s)) in an interval zone ([0018], [0019], FIG. 1, i.e. interval zone of current/next frame and next frame) between two adjacent frames ([0018], [0019], FIG. 1, i.e. current frame and next frame),
wherein the timing controller is configured for:
detecting ([0023], [0024], FIG. 1, i.e. charging) pixel potential data ([0023], [0024], FIG. 1, i.e. data) of a first pixel row ([0005], FIG. 1, i.e. Gate1) in the next frame (i.e. please see above citation(s)), wherein the pixel potential data of the first pixel row (i.e. please see above citation(s)) comprises a pixel potential ([0023], [0024], FIG. 1, i.e. data) of each pixel ([0023], [0024], [0005], FIG. 1, i.e. each of pixel units 1-8) in the first pixel row (i.e. please see above citation(s)); and
setting ([0018], [0019], FIG. 1, i.e. supply data) the pixel potential data of the first pixel row in the next frame as the target pixel potential data (i.e. please see above citation(s)).
Claims 8 and 12 (Original)are rejected similarly as shown above in Claim 3.
Claims 9 and 13 (Original)are rejected similarly as shown above in Claim 4.
Regarding Claim 10 (Original), Li et al. teach a display device Li et al. teach comprising the display control apparatus ([0005], FIG. 1, i.e. crystal display panel) according to claim 6 (i.e. please see above citation(s)).

Response to Arguments

4.	Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive.

On P. 5-8 concerning Claim 1 (Claim 6 is similar), applicant argues that Li et al. do not teach “wherein determining target pixel potential data comprises:
detecting pixel potential data of a first pixel row in the next frame, wherein the pixel potential data of the first pixel row comprises a pixel potential of each pixel in the first pixel row; and
setting the pixel potential data of the first pixel row in the next frame as the target pixel potential data” by citing applicant’s specification and drawing that

“pixels of odd-numbered rows in the same pixel column are connected with the source signal lines on a first side of the pixel column, and pixels of even-numbered rows in the same pixel column are connected with the source signal lines on a second side of the pixel column opposite the first side”. However, the Examiner respectfully disagrees because:

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies odd-numbered rows, same pixel column, even-numbered rows, second side, and opposite the first side)
are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

5.	Applicants’ Response to the Non-Final Office Action, 09/28/2020, has been entered and made of record. Claim(s) 1, 6 is/are amended, Claim(s) 2, 7, and 11 is/are cancelled. Thus, Claim(s) 1, 3-6, 7-10, and 12-13 is/are pending in this application.

Conclusion

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571) 270-3704. The examiner can normally be reached on Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/VINH T LAM/Primary Examiner, Art Unit 2628